Title: To Thomas Jefferson from Martha Jefferson Randolph, 11 July 1807
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                        
                            My Dearest Father
                     
                            July 11 1807
                        
                        I send you a shoe that fits perfectly the only objection to it is, the heel which is too high. I must beg
                            the favor of you to add a comb for tucking up the hair, to the shoes. will this affair of the Chesapeake affect your
                            return? we have had thro’ the medium of the newspapers, news of a later date than your letter contained which announce an
                            actual commencement of hostilities on the side of the british which I am afraid will retard your return to us. Bacon
                            applied to for information with regard to the fresh meat necessary for the summer but being totally ignorant of the time
                            you would spend with us I could not direct him. he said he had several beeves and I advised him to engage some lambs
                            perhaps you had better write a line to him adieu My Dearest Father, the post is going I have only time to subscribe my
                            Self with tenderest affection yours unchangeably
                        
                            M Randolph
                        
                        
                            I should wish my shoes made a little higher in the hind quarter because they keep up better at the heel
                                and lower heels but otherwise exactly like the pattern.
                        
                    